

116 S36 IS: Crags, Colorado Land Exchange Act 
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 36IN THE SENATE OF THE UNITED STATESJanuary 8, 2019Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize, direct, expedite, and facilitate a land exchange in El Paso and Teller Counties,
			 Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Crags, Colorado Land Exchange Act . 2.PurposesThe purposes of this Act are—
 (1)to authorize, direct, expedite and facilitate the land exchange set forth herein; and (2)to promote enhanced public outdoor recreational and natural resource conservation opportunities in the Pike National Forest near Pikes Peak, Colorado, via acquisition of the non-Federal land and trail easement.
 3.DefinitionsIn this Act: (1)BHIThe term BHI means Broadmoor Hotel, Inc., a Colorado corporation.
 (2)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 83 acres of land within the Pike National Forest, El Paso County, Colorado, together with a nonexclusive perpetual access easement to BHI to and from such land on Forest Service Road 371, as generally depicted on the map entitled Proposed Crags Land Exchange–Federal Parcel–Emerald Valley Ranch, dated March 2015.
 (3)Non-Federal landThe term non-Federal land means the land and trail easement to be conveyed to the Secretary by BHI in the exchange and is— (A)approximately 320 acres of land within the Pike National Forest, Teller County, Colorado, as generally depicted on the map entitled Proposed Crags Land Exchange–Non-Federal Parcel–Crags Property, dated March 2015; and
 (B)a permanent trail easement for the Barr Trail in El Paso County, Colorado, as generally depicted on the map entitled Proposed Crags Land Exchange–Barr Trail Easement to United States, dated March 2015, and which shall be considered as a voluntary donation to the United States by BHI for all purposes of law.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture, unless otherwise specified. 4.Land exchange (a)In generalIf BHI offers to convey to the Secretary all right, title, and interest of BHI in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to BHI the Federal land.
 (b)Land titleTitle to the non-Federal land conveyed and donated to the Secretary under this Act shall be acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (c)Perpetual access easement to BHIThe nonexclusive perpetual access easement to be granted to BHI as shown on the map referred to in section 3(2) shall allow—
 (1)BHI to fully maintain, at BHI’s expense, and use Forest Service Road 371 from its junction with Forest Service Road 368 in accordance with historic use and maintenance patterns by BHI; and
 (2)full and continued public and administrative access and use of FSR 371 in accordance with the existing Forest Service travel management plan, or as such plan may be revised by the Secretary.
 (d)Route and condition of roadBHI and the Secretary may mutually agree to improve, relocate, reconstruct, or otherwise alter the route and condition of all or portions of such road as the Secretary, in close consultation with BHI, may determine advisable.
 (e)Exchange costsBHI shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange directed by this Act, including reimbursement to the Secretary, if the Secretary so requests, for staff time spent in such processing and consummation.
			5.Equal value exchange and appraisals
 (a)AppraisalsThe values of the lands to be exchanged under this Act shall be determined by the Secretary through appraisals performed in accordance with—
 (1)the Uniform Appraisal Standards for Federal Land Acquisitions; (2)the Uniform Standards of Professional Appraisal Practice;
 (3)appraisal instructions issued by the Secretary; and (4)shall be performed by an appraiser mutually agreed to by the Secretary and BHI.
 (b)Equal value exchangeThe values of the Federal and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (1)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land parcel identified in section 3(3)(A), BHI shall make a cash equalization payment to the United States as necessary to achieve equal value, including, if necessary, an amount in excess of that authorized pursuant to section 206(b) of the Federal Land Policy and Management Act of l976 (43 U.S.C. 1716(b)).
 (2)Use of fundsAny cash equalization moneys received by the Secretary under paragraph (1) shall be— (A)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a); and
 (B)made available to the Secretary for the acquisition of land or interests in land in Region 2 of the Forest Service.
 (3)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land parcel identified in section 3(3)(A) exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to BHI, and surplus value of the non-Federal land shall be considered a donation by BHI to the United States for all purposes of law.
				(c)Appraisal exclusions
 (1)Special Use PermitThe appraised value of the Federal land parcel shall not reflect any increase or diminution in value due to the special use permit existing on the date of the enactment of this Act to BHI on the parcel and improvements thereunder.
 (2)Barr Trail easementThe Barr Trail easement donation identified in section 3(3)(B) shall not be appraised for purposes of this Act.
				6.Miscellaneous provisions
			(a)Withdrawal provisions
 (1)WithdrawalLands acquired by the Secretary under this Act shall, without further action by the Secretary, be permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et seq.).
 (2)Withdrawal revocationAny public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of the Federal land parcel to BHI.
 (3)Withdrawal of Federal landAll Federal land authorized to be exchanged under this Act, if not already withdrawn or segregated from appropriation or disposal under the public lands laws upon enactment of this Act, is hereby so withdrawn, subject to valid existing rights, until the date of conveyance of the Federal land to BHI.
 (b)Postexchange land managementLand acquired by the Secretary under this Act shall become part of the Pike-San Isabel National Forest and be managed in accordance with the laws, rules, and regulations applicable to the National Forest System.
 (c)Exchange timetableIt is the intent of Congress that the land exchange directed by this Act be consummated no later than one year after the date of the enactment of this Act.
			(d)Maps, estimates, and descriptions
 (1)Minor errorsThe Secretary and BHI may by mutual agreement make minor boundary adjustments to the Federal and non-Federal lands involved in the exchange, and may correct any minor errors in any map, acreage estimate, or description of any land to be exchanged.
 (2)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this Act, the map shall control unless the Secretary and BHI mutually agree otherwise.
 (3)AvailabilityUpon enactment of this Act, the Secretary shall file and make available for public inspection in the headquarters of the Pike-San Isabel National Forest a copy of all maps referred to in this Act.